Citation Nr: 1526528	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  13-26 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for a service-connected left ankle disability.

2.  Entitlement to an extraschedular rating for service-connected left ankle disability.

3.  Entitlement to service connection for right hip degenerative joint disease, to include as secondary to service-connected left ankle disability.

4.  Entitlement to service connection for neurological impairment, to include as secondary to service-connected left ankle disability.

5.  Entitlement to service connection for psychiatric impairment, to include as secondary to service-connected left ankle disability.

6.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which continued a 20 percent disability rating for the left ankle disability.  

The RO in August 2012, assigned a temporary total evaluation from May 21, 2012 to July 31, 2012, based on left ankle surgical treatment necessitating convalescence. In October 2012, the RO extended the temporary total evaluation to November 31, 2012.  38 C.F.R. § 4.30.  

In April 2014, the Veteran and his wife testified at a hearing before the undersigned Veterans Law Judge by videoconference.  A transcript of the hearing has been associated with the claims file.  Following the hearing, the Veteran submitted additional evidence accompanied by a waiver of Agency of Original Jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2014).

The Board further notes that, in addition to reviewing the Veteran's paper claims file, it has surveyed and considered the contents of her electronic VA file, to ensure a complete review of the evidence in this case.   

The issues of entitlement to service connection for neurological and psychiatric impairment, entitlement to an extraschedular rating for a left ankle disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to May 25, 2012, the most probative evidence of record shows that the Veteran's left ankle disability is manifested by pain and limitation of motion, but not ankylosis, malunion of the os calcis or astragalus, or an astragalectomy.  

2.  Since May 25, 2012, the Veteran's left ankle disability is manifested by no more than ankylosis in dorsiflexion to 0 degrees and plantar flexion to 35 degrees.  

3.  The Veteran's left ankle scar is related to his surgery, and is painful.

4.  Right hip degenerative joint disease was caused by service-connected left ankle disability.  


CONCLUSIONS OF LAW

1.  Prior to May 25, 2012, the criteria for a rating in excess of 20 percent for a left ankle disability have not been met at any time during the appeal period.  38 C.F.R. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5010-5271 (2014). 

2.  Since May 25, 2012, the criteria for a disability rating of 30 percent, but no higher, for a left ankle disability have been met.  38 C.F.R. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, DCs 5010-5271 (2014).

3.  The criteria for a disability rating of 10 percent, but no higher, for a painful left ankle scar have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.118, DC 7804 (2014).

4.  The criteria for service connection on a secondary basis for right hip degenerative joint disease are met.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Assist and Notify 

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b). 

In this decision, the Board grants entitlement to service connection for a right hip disability.  As such, no discussion of VA's duty to notify and assist is necessary regarding this matter.  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103; see also Quartuccio v. Principi, 16 Vet. App. 183 (2014).  A June 2010 letter, issued prior to the rating action on appeal, advised the Veteran of the general criteria for determining a disability rating and how an effective date of an award of an increased level of compensation is granted.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  The Veteran's service treatment records (STRs), VA treatment records, private treatment records, and Social Security Administration (SSA) records have been associated with the claims file.  The Veteran has not identified any additional outstanding records that have not been obtained.  

VCAA also requires VA to provide an examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. §5103A(d) (West 2014); 38 C.F.R. § 3.159 (2014).  The Veteran was afforded VA examinations in November 2011, June 2013, and a disability Benefits Questionnaire (DBQ) was completed by a VA provider in May 2014.  The Board finds these examinations to be adequate because the examiners described the Veteran's disabilities in sufficient detail so that the Board's evaluation of the service-connected disabilities will be fully informed, and supported all conclusions with analysis that the Board could consider and weigh against contrary opinions.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran has not stated that there are any additional records that VA should seek to obtain on his behalf.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.  As such, VA has satisfied its duties to notify and assist.  

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ sought to identify any pertinent evidence not currently associated with the claims file, and asked questions directed at identifying whether the Veteran had symptoms meeting the schedular criteria for an increased rating.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

II.  Schedular Rating

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Although the evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  VA is directed to review the recorded history of a disability in order to make a more accurate evaluation; however, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court later clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

Under Diagnostic Code 5003, degenerative arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

The Veteran's left ankle disability is currently rated as 20 percent disabling under Diagnostic Code 5271.  Diagnostic Code 5271 provides ratings based on limitation of motion of the ankle.  

Normal ankle motion is dorsiflexion to 20 degrees, and plantar flexion to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

Prior to May 25, 2012

An increased rating is not warranted during the appeal period prior to May 25, 2012, as the Veteran's symptoms most nearly approximated marked limitation of motion without ankylosis.  Diagnostic Code 5271 provides ratings based on limitation of motion of the ankle.  Since the Veteran is already receiving the maximum rating possible under this rating criteria, further analysis under this code is not warranted.  See 38 C.F.R. § 4.71a.  

Diagnostic Code 5270 provides ratings for ankylosis of the ankle and Diagnostic Code 5272 provides ratings for ankylosis of the subastragalar or tarsal joint.  Since the record, including treatment records from June 2009 to May 2012 and the November 2011 VA examination, do not show that the Veteran has ankylosis of the left ankle, prior to May 25, 2012, they are not applicable.  See 38 C.F.R. § 4.71a.

As to rating the Veteran's left ankle disability under Diagnostic Codes 5273 for malunion of the os calcis or astragalus or Diagnostic Code 5274 for astragalectomy, the record on appeal, including the findings at the November 2011 VA examination, do not reflect the presence of these diagnoses.  The November 2011 examination report specifically noted that the Veteran had not had an astragalectomy or other left ankle surgery and did not have malunion of the os calcis or astragalus.  X-rays from the November 2011 VA examination and June 2009 and September 2009 private treatment records show left subtalar joint arthritis.  Thus, in the absence of objective evidence of these disabilities, Diagnostic Codes 5273 and 5274 are not applicable.  Accordingly, the criteria for an increased schedular evaluation for the residuals of the ankle disability have not been shown.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270 - 5274.

Where a veteran is in receipt of the maximum schedular rating based on limitation of motion of the ankle and a higher rating requires ankylosis, the regulations pertaining to functional impairment (38 C.F.R. §§ 4.40, 4.45, and 4.59) are not for application.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

Accordingly, prior to May 25, 2012, the Board finds that the preponderance of the evidence is against the assignment of an increased rating for the left ankle disability and the claim for increase is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Since May 25, 2012

The Board finds that an increased 30 percent rating is warranted for the service-connected left ankle disability under Diagnostic Code 5270 for the period beginning May 25, 2012.  The Veteran submitted a letter from his private treating orthopedist in July 2012.  The orthopedist stated that the Veteran underwent a left subtalar arthrodesis on May 25, 2012 and therefore has complete ankylosis of the subtalar joint.  

The Veteran was afforded a VA examination in June 2013.  He reported daily swelling and pain that required the occasional use of a brace.  He denied flare-ups.  Upon physical examination, the examiner found that the Veteran had left ankle dorsiflexion to 0 degrees, and plantar flexion to 35 degrees, with consideration of repetitive motion and pain.  There was no additional loss of range of motion after repetitive use due to pain, fatigue, weakness, lack of endurance or incoordination.  There was evidence of functional loss and/or functional impairment of less movement than normal and pain on movement.  The examiner found that the Veteran's ankle disability impacted his ability to work as he can only stand and walk ten to fifteen minutes and he is unable to climb ladders.  The examiner found no other job limitations.  

Further, a DBQ was completed by a VA provider in May 2014, which noted complete ankylosis of the left subtalar joint.  The Veteran reported flare-ups and difficulty walking due to pain.  The examiner found that the Veteran had left ankle dorsiflexion to 0 degrees, and plantar flexion to 25 degrees, with objective evidence of pain at 10 degrees.  The Veteran was unable to perform repetitive testing due to pain.  There was evidence of functional loss and/or functional impairment of less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and interference with sitting, standing and weightbearing.  The examiner noted that the Veteran retired due to his left ankle and right hip.  

Treatment records are consistent with the findings and conclusions set forth in the June 2013 and May 2014 VA examination reports.  

Because the evidence shows dorsiflexion to 0 degrees and plantar flexion to 35 degrees, and because this degree of dorsiflexion and plantar flexion more nearly approximates the criteria for a 30 percent rating; a 30 percent rating is assigned.  
The Board has considered the provisions of 38 C.F.R. §§ 4.40 and 4.45, addressing the impact of functional loss, weakened movement, excess fatigability, incoordination, and pain.  DeLuca, 8 Vet. App. at 206-07.  These factors as well as the Veteran's impairment during flare-ups, have been taken into consideration in awarding the higher 30 percent rating under Diagnostic Code 5270.  A 40 percent rating under DC 5270 is not warranted because the Veteran's left ankle disability is not manifested by ankylosis of plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.  Additionally, the Board has also considered whether other DCs would provide a higher rating; however, there are no other ankle DCs which provide a rating higher than 30 percent.

The June 2013 and May 2014 examiners confirmed that the Veteran has a scar that is related to his service-connected residuals of left ankle surgery.  Further, the Veteran has competently and credibly reported to the May 2014 examiner that his scar is painful and tender.  As such, a separate 10 percent rating for one painful scar under 38 C.F.R. § 4.118, DC 7804 is warranted.  DC 7804 provides for a maximum 10 percent schedular rating for one scar, and, as such, a 10 percent rating is assigned.

III.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection on a direct basis requires evidence demonstrating: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the claimed in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  38 C.F.R. § 3.102 (2014); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The evidence establishes that the Veteran has a current diagnosis of degenerative joint disease of the right hip.  See October 2011 VA Examination Report.  As the Veteran has not suggested, and the record does not indicate that his right hip disorder began during service, the Board addresses only the secondary service connection argument herein.  In October 2011, a VA physician, based on a review of the claims file, opined that the Veteran's degenerative joint disease of the right hip is not caused by his left ankle disability.  In August 2012, Dr. Boyd, the Veteran's treating physician opined that the Veteran's service-connected left ankle disability caused the Veteran's right hip degenerative joint disease.  The medical evidence thus contains competent and probative medical opinions in favor of and against the Veteran's claim.  The Board finds that the medical evidence is at least in equipoise.  Thus, resolving reasonable doubt in favor of the Veteran, service connection is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert. 


ORDER

Entitlement to a disability rating in excess of 20 percent, prior to May 25, 2012, for a left ankle disability is denied.

A rating of 30 percent, and no higher, for a left ankle disability is granted, subject to the applicable criteria governing the payment of monetary benefits, effective May 25, 2012.  

A rating of 10 percent, and no higher, for a left ankle scar is granted, subject to the applicable criteria governing the payment of monetary benefits.

Service connection for degenerative joint disease of the right hip is granted. 





REMAND

In support of his claim for an increased rating for a left ankle disability, the Veteran in his April 2014 Board hearing, asserted that his left ankle disability has caused neurological and psychiatric problems.  These components of the Veteran's increased rating claim must be addressed, but they are separate medical conditions from the left ankle disability.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Thus, the Board finds that the Veteran has raised the issues of entitlement to service connection for neurological and physiatric impairment under both a direct and secondary basis, which must be developed and adjudicated as part of his TDIU claim.  38 U.S.C.A. § 5103A(g) (West 2014).

The Board finds that the Veteran's claim for TDIU is inextricably intertwined with other issues on appeal.  In this decision, the Board has granted service connection for a right hip disability.  The AOJ must assign a disability rating for this disability in the first instance.  Assignment of an initial evaluation for this disability may impact whether the Veteran satisfies the schedular requirements for a TDIU rating, as set forth in 38 C.F.R. § 4.16(a).  Further, the adjudication of the service-connection claims for neurological and psychiatric impairment are remaining on appeal.  Thus, a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).

The RO should first develop the Veteran's service connection claims for neurological and psychiatric impairment, as raised in his Board testimony, under both direct and secondary theories of entitlement.  Regardless of whether service connection is established for the claimed disabilities, the RO must consider whether to refer this case to the Director, Compensation Service, for a collective extraschedular rating because of the potential compounding effects between the Veteran's service-connected disabilities.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran appropriate notice pursuant to the Veterans Claims Administration Act (VCAA) under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes the criteria required for direct and secondary service connection for his neurological and psychiatric impairments.  

2.  Obtain and associate any pertinent outstanding VA treatment records physically or electronically, from the VA Upstate NY dated since October 2013.  Contact the Veteran and request that he identify any and all outstanding private treatment records related to his ankle disability.  After obtaining the necessary authorization forms from the Veteran, obtain any pertinent records and associate them with claims file.  Any negative response should be in writing and associated with the claims file.

3.  Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge and/or were contemporaneously informed of any in and post-service neurological and psychiatric impairments, to include their combined impact, on his ability to work.  He should be provided an appropriate amount of time to submit this lay evidence.

4.  After the above development has been completed, schedule the Veteran for appropriate VA examinations to determine whether he has neurological and psychiatric impairments, to include sleep impairment that had its onset in service or was caused or aggravated by his service-connected disabilities, to specifically include his left ankle disability.  All necessary tests should be conducted and all neurological and psychiatric conditions found to be present should be identified.  The examiner must opine as to whether any neurological and psychiatric conditions found to be present:

   (i)  Had its onset in service.

(ii)  Was caused by any service-connected disability, specifically to include his left ankle disability;

(iii)  Was aggravated by any service-connected disability, to include his left ankle disability.

5.  Then readjudicate the appeal to include entitlement to a TDIU.  In doing so, the RO must consider whether to refer this case to the Director, Compensation Service, for extraschedular consideration on a single or combined disability basis.  If the full benefits sought remain denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


